TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-06-00672-CR



                                Torrys Dewayne Bailey, Appellant

                                                  v.

                                   The State of Texas, Appellee



      FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT
          NO. 59958, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Torrys Dewayne Bailey seeks to appeal from a judgment of conviction for forgery.

The trial court has certified that Bailey waived his right of appeal. The appeal is dismissed. See Tex.

R. App. P. 25.2(d).




                                               __________________________________________

                                               Bob Pemberton, Justice

Before Justices B. A. Smith, Pemberton and Waldrop

Dismissed for Want of Jurisdiction

Filed: December 1, 2006

Do Not Publish